﻿212.	The opportunity we have at this time to address this illustrious Assembly of the United Nations—the symbol for all the peoples represented here of hope for a future marked by harmony, respect, equality and co-operation among nations—enables us to express cur satisfaction at noting that some progress has been made towards such a future despite the fact that these objectives are still far from being embodied in international practice.
213.	We wish to share in the responsibility, incumbent upon us all, of debating in this forum the topics that we
believe to be fundamental for the progress of mankind. Collective security, peace and development are topics which concern all peoples in this world in which interdependence is becoming an increasingly clear reality. It is with pleasure that we note the consolidation of the principles for which we have always fought and the increasing acceptance of the

aspirations and legitimate demands of the countries of the third world for a greater and more equal participation in the resolution of the problems that trouble us all.
214.	It is in this framework of a progressive and salutary democratization of international relations that we greet the admission of Solomon Islands as the one hundred and fiftieth Member of the United Nations and at the same time we wish its people and Government, as they begin to enjoy the natural euphoria of freedom and the responsibility of an independent life, great success on the long road of progress and development.
215.	Mr. President, your recognized qualities as a statesman and a diplomat experienced in international affairs convince us that the work of this session will be directed with all the skill required by the complexities of the problems we are going to discuss.
216.	We should also like to pay a tribute to the outgoing President, the representative of a country which for many decades has given an example of a consistent policy in defence of international legality. We must recognize that Mr. Mojsov guaranteed the success of the thirty-second session of this Assembly.
217.	It would be no more than simple justice to take advantage of our presence in this Assembly to draw attention to the tireless and skilful work of the Secretary- General, Mr. Kurt Waldheim, who, by his consistent activity in the service of international peace and security and healthy co-operation among nations, has contributed undeniably to the strengthening of the credibility and effectiveness of our world Organization. Therefore we wish to offer to Mr. Waldheim all our support in his efforts to give concrete form to the purposes and principles of the United Nations Charter and we reiterate our constant readiness to take part in joint action by nations in favour of the freedom, independence, development and the well- being of peoples.
218.	We have just left a world in which a fierce struggle was necessary to gain recognition of the rights of peoples to be independent and to choose the ways they consider most suitable for their development.
219.	We are the beneficiaries of this new legality which allows us to believe in the possibility of increasingly peaceful coexistence among countries at different levels of development and with different social structures. We are the beneficiaries of this struggle, which has been our struggle too for a very long time, since it can be asserted that our diplomatic history began, like that of Guinea- Bissau, at the moment when the PAIGC  began the struggle for the independence of our peoples. However, our struggle in fact was merely a concrete expression of the principles which have been reiterated year after year in this Assembly and which are embodied in all the fundamental documents of this Organization.
220.	We believe that we have contributed by our efforts to the effective recognition of these principles, which constitute the basis of the international law of our time.
221.	The geographical situation of my country, at the crossroad? of peoples and continents, constitutes one of its advantages. This position has always enabled Cape Verde to play an important role in bringing peoples together, which is perfectly in keeping with the guiding principles of our policy of non-alignment.
222.	Thus we reaffirm that the Republic of Cape Verde will never shelter foreign military bases or serve as a liaison or support centre for aggressive operations against sovereign peoples and States.
223.	We believe that peace, the necessary condition for development, will become a reality only when the rules established by all are implemented by all and guide the daily relations among nations. That is how we view our participation in the international community.
224.	This Assembly, as in the past, continues to be a forum for repeated condemnation of attempts to perpetuate in Africa anachronistic situations marked by colonial and racist domination and apartheid. The praiseworthy and patient efforts of the international community, an echo of the liberation struggle of the peoples of Namibia, Zimbabwe and South Africa, which are reflected in the many resolutions of the United Nations condemning the minority regimes of southern Africa, have merely prompted the intensification of the terror inflicted on defenceless populations, the aggression against independent African States, the absolute lack of respect for and permanent defiance of the international community and the desire of the peoples of southern Africa for a life of dignity and peace. The indisputable evidence of this defiance of our world Organization is the recent decision of the South African Government to proceed unilaterally with a process leading to elections in Namibia which will inevitably be falsified, deliberately and dangerously disregarding the legitimate claims of the people of Namibia and its authentic representative, SWAPO, and flouting with barefaced arrogance every initiative aiming at a peaceful transition to independence.
225.	We have always been convinced that the racist and apartheid regimes, since they are working against the tide of history, have never been ready to accept dialogue or to abandon the savage methods by which they trample underfoot the most fundamental human rights and resort systematically to violence against sovereign peoples and States, and this conviction has been reiterated year after year in this Assembly. Recent events persuade us that it is necessary and urgent that the international community multiply, diversify and centralize its efforts to assist SWAPO, the liberation movement fighting for the national independence and the territorial integrity of Namibia.
226.	The people of Zimbabwe today are compelled to try to deal with a new farce: those who practise colonial oppression and defend apartheid have now taken up the banner of majority power and are claiming to lead the process for the transfer of power to the majority, oblivious of the freedom fighters united in the Patriotic Front. The kind of solution that neglects the profound aspirations of the people of Zimbabwe to genuine independence amounts to nothing but ad hoc concessions to the pressure brought to bear by the liberation struggle, which, we solemnly reaffirm, deserves our complete solidarity.
227.	In 1975, when welcoming the independence of Mozambique and Angola, we welcomed at the same time the emergence of a different stage in the struggle of the people of southern Africa. The buffer States disappeared and were replaced by two independent countries, strengthened by the example they gave to others and determined not to accept the situation prevailing south of their borders.
228.	The growing isolation of that bastion of colonialism—to which the efforts made in the United Nations have contributed significantly and were certainly consolidated by the decisions of the recent World Conference to Combat Racism and Racial Discrimination and the heroic resistance of the people of South Africa, led by their liberation movements, are driving the regime to exasperation, and, becoming even more defiant, it is systematically committing aggression with impunity against neighbouring countries.
229.	We pay a tribute to those true interpreters of noble objectives who presided over the creation of the highest international body. It is the duty of the international community throughout the International Anti-Apartheid Year and the' Decade for Action to Combat Racism and Racial Discrimination to try to find effective ways of further isolating the anachronistic Pretoria regime and wiping out the historic shame of apartheid. Experience shows that this requires the strengthening of the capacity for action of the liberation movements.
230.	In keeping with our experience of the national liberation struggle and as a country recently liberated from colonial oppression after two long decades of political and armed struggle, we understand the true dimensions of the immeasurable suffering imposed on the people of the Western Sahara in its struggle for the liberation of that Territory, which is illegally occupied and divided. Our solidarity with the peoples struggling against all kinds of oppression and opposition to the exercise of their right to self-determination and independence in accordance with General Assembly resolution 1514 (XV) reinforces our conviction that the dispute between the Saharan people and those who occupy its national territory can be peacefully and justly resolved only by the effective exercise by that people of their right to determine their own destiny in sovereignty and freedom.
231.	In the same way, we stand shoulder to shoulder with the peoples of East Timor who are fighting for the total realization of their desire for freedom and independence.
232.	In the Middle East, a situation persists which defies the general feeling of the international community, which has been clearly, repeatedly and unambiguously expressed in this Assembly and in other bodies of our Organization. The persistence in a policy of aggression, occupation and expansion, accompanied by attempts to transform demographic, economic, cultural and religious structures of regions conquered by force, represents a flagrant violation of the principles of the United Nations and furthermore constitutes a serious threat to international peace and security.
233.	Since our country is one of the youngest Members of this great family of sovereign and independent nations, and since we received from the United Nations considerable support during our national liberation struggle and even after independence, we are accustomed to viewing the Organization as the main guarantor or' international legality and the defender of the just claims of peoples for a life of peace, justice and progress.
234.	As stubborn defenders of the ideals of the United Nations, of the movements of the non-aligned countries and of the OAU, we note with great concern the acts of aggression committed against Lebanon and the frequent violations of its territorial integrity and sovereignty. All States of the region are entitled to live in peace, independence and security. But a just and lasting peace will never be achieved until Israel decides to withdraw completely from all the Arab territory which it has occupied since 1967 and until it recognizes the legitimate, permanent and inalienable national rights of the Palestinian people and agrees to the effective exercise of those rights, including the right to establish a national and independent State.
235.	We should like to reaffirm our unstinting support of the Palestine Liberation Organization, the sole legitimate representative of that martyred people, and our conviction that a definitive solution of the problem of the Middle East cannot be found without the active participation of the freedom fighters of the Palestine Liberation Organization on a footing of equality with all other parties directly involved in the conflict. Meanwhile we are following with keen interest the continuing efforts that are being made to try to establish suitable conditions for negotiations which, while respecting the basic and inalienable claims of the Palestinian people, would point the way to a peaceful and just solution.
236.	As we commemorate this year the thirtieth anniversary of the Universal Declaration of Human Rights, we should like to take this opportunity to express our satisfaction at the positive role which the United Nations has played in the field of human rights. Indeed, the establishment of norms of international law in this connexion, the consecration of the right of peoples to self-determination and independence, and the initiatives taken in the field of the struggle against discrimination, racism, apartheid, torture and crimes against peace and humanity, as well as the special attention accorded to cases of the flagrant violation of human rights, are results of unquestionable importance to the credit of United Nations activity in this field, and it is a pleasure for me to emphasize them here.
237.	The Republic of Cape Verde, the fruit of a genuine battle for human rights consisting in the long and hard political and armed struggle successfully carried out by PAIGC against Portuguese colonialism, can only rejoice at the visibly positive balance-sheet of the activities of our world Organization on behalf of human rights and freedoms.
238.	After independence a new administration was set up in our country based on broad popular participation, which is being restructured and consolidated and which is dedicated to guaranteeing to all citizens fundamental political and civil rights and freedoms. However, we feel that the struggle is continuing beyond the time of national independence, because the question of human rights cannot be dissociated from the economic, social and cultural context. Indeed, the effective, total and conscious exercise of civil and political rights is practically impossible without the establishment of certain basic economic, social and cultural conditions. There is consequently an essential interdependence of fundamental human rights which cannot be ignored.
239.	The struggle for human rights is therefore in our country a process that is still continuing. Internally we are establishing the basis for economic development without which it would be impossible to free man from the spectre of hunger, poverty, disease, ignorance and illiteracy.
240.	On the other hand, the question of human rights goes beyond the purely national sphere and is closely tied to certain questions of an international nature which are among the most important of our time. The effective exercise of human rights is not possible while the present international order persists and while colonialism, racism, apartheid and foreign domination and occupation prevail. However, the extension to the international level of problems of human rights must not make legitimate their use as a means of pressure, which might give rise to a climate of tension in relations between States.
241.	We think that the United Nations should continue to play an important role in the promotion and safeguarding of human rights through the organs that it has set up, whose possibilities have not yet been exhausted and whose effectiveness has already been demonstrated on several occasions.
242.	We should also like to express' our solidarity with those who deplore the incongruity of the fact that in a world where the spectre of hunger afflicts millions of human beings, nations continue year after year to spend enormous sums of money on the manufacture and stockpiling of arms. It is also to be deplored that an increasing part of the trade between nations is made up of the buying and selling of military equipment, while a large part of the population of the world remains without support in its struggle for the protection of the environment and the production of food and against ignorance, disease and natural disasters.
243.	The continuance of a system where peace is merely the result of the permanent fear of reciprocal destruction cannot but contribute to increase tension in international relations and to divert States from their main task, which is to guarantee the well-being of their peoples. The need to put an end to the arms race and to initiate a procedure that will lead to real disarmament is felt very deeply by the whole of the international community. In this process at different regional levels great progress has been made, and laudable initiatives have been taken for the conclusion of agreements on the limitation of strategic weapons and the non-proliferation of nuclear weapons and other weapons of mass destruction. In this process the United Nations, as the sole body capable of giving a universal dimension to the struggle for peace, security and development, should play an important role.
244.	The fruitful results of this kind of thinking have already been confirmed by the tenth special session of the
General. Assembly devoted to disarmament, convened in accordance with an initiative of the non-aligned countries.
245.	We hope that the United Nations Disarmament Commission will be in a position to ensure the implementation of the decisions taken at that special session and to provide elements for a global programme of disarmament . At the same time we welcome the creation of the Committee on Disarmament, a body in which the nuclear Powers and a number of countries including many non-aligned countries will participate on an equal footing.
246.	It is a fact that the existence of large stocks of weapons, particularly of non-conventional weapons, is a constant threat to the survival of all mankind.
247.	In such conditions we think that through the United Nations all countries will be able to participate actively in
the creation of a lasting policy for international security.

248.	International economic relations are still hampered by the contradictions that arise from the imbalance that exists today between the rich and industrialized countries on the one hand and the poor underdeveloped countries on the other.
249.	It is that system of international economic relations, the mechanisms of which contribute to the accentuation of this imbalance and hinder efforts towards development, which has been and continues to be the subject of debate in the United Nations, particularly, in the sixth and seventh special sessions of this Assembly.
250.	In this context we are witnessing a growing awareness of the need to create a new order with values that will govern international economic relations. The various sessions of UNCTAD, the United Nations Conference on Technical Co-operation among Developing Countries, held at Buenos Aires, and the agreements between the African, Caribbean and Pacific group and the European Economic Community, among others, are examples of such concern.
251.	The pursuit of this objective, we must admit, has met with obstacles which give rise to doubts and questionings and might make a really constructive dialogue more difficult to achieve. The existing monetary disturbances, the growing monetary erosion, in particular in countries with relatively weak economies, the deterioration in the terms of trade between countries supplying raw materials and industrialized countries, together with the protectionism practised by certain countries, justify our concern.

252.	We are at a stage in the history of mankind when the existing basis of the international economic order is being questioned and it is our great responsibility to reflect on and consider the principles which should govern future international economic relations.
253.	In our opinion the creation of a new international economic order should comprise: first, the recognition of the objective needed to alter the existing economic order and to achieve the participation of all countries on an equal footing in the solution of the problems which afflict mankind, and, with that recognition, the political will to give it effect; secondly, an increase in the technical and technological capacity of the developing countries, to enable them thus to benefit from the achievements of science and technology; thirdly, financial assistance in order . attain at least the objective of 0.7 per cent of the gross national product as established by the United Nations; fourthly, special assistance to the least developed among the developing countries, which, besides suffering the injustice of the present system have to confront naturally unfavourable conditions; and fifthly, effective support for the Buenos Aires Programme of Action on technical co-operation among developing countries.
254.	We are convinced that the United Nations has a considerable role to play in the realization of the objectives that we have mentioned.
255.	We "expect, moreover, the constructive co-operation of members of the Committee of the Whole so that that Committee may fully exercise the functions which we consider to be extremely important in defining the new international economic order.
256.	We are an island country, a small territory with limited natural resources, and consequently we attach particular importance to questions concerning the appropriation and distribution of maritime resources and, generally, to all problems relating to the law of the sea. When in December 1970 General Assembly resolution 2749 (XXV) was adopted, it was welcomed as an invaluable instrument for the definition of a new international economic order and as a legitimate expression of the hope of countries which, like our own, do not have the necessary technological means successfully to exploit the resources of the sea-bed on their own.
257.	However, the results of the latest session of the Third United Nations Conference on the Law of the Sea have cast a shadow on the promising prospects that had opened in the course of continuing negotiations towards a definition of international law in that field. Indeed, at that session we heard talk of unilateral legislation, an idea which, if maintained, would run counter to the positions previously adopted by the international community.
258.	We are certain that an understanding of the importance of a successful conclusion of the work of that Conference will ensure that our efforts will not end in a failure which would seriously affect international relations.
259.	In Cape Verde we are now totally involved in the struggle for national reconstruction, a struggle that is particularly difficult if one considers the chaotic situation which we inherited.
260.	We are reduced to constituting, almost inch by inch, the land that we shall have to work, to creating out of nothing the conditions for the survival of our people and to building the structures of a democratic State on what was left us by the ruinous inertia of a colonial Power.
261.	We have to waste a great deal of energy and effort to reverse the situation of impoverishment created in our country by centuries of neglect. Desertification, emigration and social imbalance are still the deep-rooted signs of the system which we fought and abolished.
262.	The United Nations, which has always supported and been able to channel and stimulate international solidarity with our people, will evaluate during this session the report prepared by the United Nations mission which, in pursuance of resolution 32/99 [A/331167 and Corr. l], recently visited our country.
263.	We should like to take this opportunity to express our gratitude to all those who have given our country timely and much-needed assistance. We are certain that, duly enlightened by this document, the United Nations and the donor countries will then be in a position to increase their co-operation with our country. That co-operation continues to be an invaluable aid in the solution of the many very urgent problems which we face and is a significant contribution to the establishment of suitable infrastructures for the economic and social development of Cape Verde.
264.	Before concluding, we wish to express our ever growing confidence in the activities and the future of the United Nations which, while consolidating year by year both its prestige and its representativeness with the admission of a growing number of States, is also making praiseworthy efforts to improve its structure and inculcate new dynamism into its bodies in order to be able to resolve the many serious and complex problems that afflict mankind.
265.	We are convinced that the United Nations provides the appropriate and privileged forum in which to find solutions which will meet the fundamental concerns of our time, and in which the nations which emerge in future from the struggle legitimized by the noble purposes which inspire this Organization will be heard.
266.	As the head of the Government of the Republic of . Cape Verde, I wish to reaffirm our support for the principles which have always guided our actions, in particular those of the non-alignment, self-determination and independence of peoples, respect for sovereignty and territorial integrity, non-aggression and non-interference in the internal affairs of other countries, mutual respect, reciprocal advantage and peaceful coexistence among all the peoples of the world.
267.	We sincerely hope that the work of this session will constitute a step towards the consolidation of the progress already made in the building of a future which promises freedom and happiness for all people, and will lead to the progress that we all so earnestly desire.








